Citation Nr: 0817684	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  99-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of liver 
abscess.

3.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the lumbar spine.

4.  Entitlement to an evaluation in excess of 30 percent for 
residuals of left (major) shoulder rotator cuff injury with 
degenerative joint disease (DJD) from October 20, 1998; and 
in excess of 40 percent from March 29, 2005.

5.  Entitlement to an evaluation in excess of 10 percent for 
a residuals of left ankle injury from May 31, 1996; and in 
excess of 20 percent since June 1, 2006.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968, including in the Republic of Vietnam; he was 
awarded the Vietnam Service Medal with 2 Bronze Service 
Stars, awards for marksmanship, and the Combat Infantryman 
Badge (CIB).  He was born in 1946.

In addition to the issues addressed herein, based upon 
actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO), service connection is also now in 
effect for post-traumatic stress disorder (PTSD), rated as 70 
percent disabling; diabetes mellitus with microalbuminuria, 
hypertension, retinopathy and cataracts of both eyes and 
erectile dysfunction, rated as a single entity and assigned a 
40 percent rating since March 29, 2006, under Diagnostic Code 
(DC) 7913; papillary cystadenoma lympomastosum (Warthin's 
tumor) rated as 10 percent disabling; peripheral neuropathy, 
left lower extremity, rated as 10 percent disabling; and 
peripheral neuropathy of the right lower extremity, rated as 
10 percent disabling.  He has been entitled to special 
monthly compensation on account of loss of use of a creative 
organ since March 29, 2006.  Action of one kind or another 
has been undertaken on some of these issues during the course 
of the current appeal, but the issues are not part of the 
appeal.  A total rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU) has been in effect since June 23, 2000.

In a March 2003 decision, the Board of Veterans' Appeals 
(Board) denied service connection for hepatitis C and for 
residuals of an abscess of the liver.  In that decision, the 
Board also denied an evaluation in excess of 20 percent for 
arthritis of the lumbar spine and denied an evaluation in 
excess of 10 percent for a left ankle disorder.  The Board 
also granted an increased evaluation of 30 percent for a left 
shoulder disorder.  The appellant then appealed the Board's 
January 2003 decision to the U.S. Court of Appeals for 
Veterans Claims (Court), pursuing all of the aforementioned 
claims.

In February 2004, the VA General Counsel and the veteran's 
representative filed a Joint Motion for Partial Remand, 
asking the Court to vacate the Board's decision with respect 
to all of the claims adjudicated therein, except for the 
portion of the decision granting a 30 percent evaluation for 
a left shoulder disorder.  With respect to that claim on 
appeal, the veteran pursued an evaluation in excess of 30 
percent, since the decision of the Board had granted an 
increase to only that level of disability.  Principally, the 
parties agreed that the case should be remanded to the Board 
in order to address due process concerns and for additional 
evidentiary development with regard to the left shoulder.  
Later in February 2004, the Court issued an Order granting 
the Joint Motion, vacating the decision as to all of the 
claims on appeal, except the grant of 30 percent for a left 
shoulder disability, and remanding the case to the Board.

In August 2004, the Board remanded the case for procedural 
actions as well as examinations of the left shoulder 
disability.  The rating was then increased for the left 
shoulder disability from 30 to 40 percent disabling, making 
issue #4 as now shown on the first page of the present 
decision.   



FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to herbicide agents, to include Agent Orange.

2.  The competent and probative evidence preponderates 
against a finding that the veteran has hepatitis C which is 
either of service origin, to include as presumptively due to 
herbicide exposure in Vietnam, or is proximately due to or 
the result of his service-connected diabetes mellitus, on 
either a causation or aggravation basis.




3.  The competent and probative evidence preponderates 
against a finding that the veteran has disability from 
residuals of abscess of the liver which is either of service 
origin, to include as presumptively due to herbicide exposure 
in Vietnam, or is proximately due to or the result of his 
service-connected diabetes mellitus, on either a causation or 
aggravation basis.

4.  The veteran's traumatic arthritis of the lumbar spine is 
manifested by limitation of motion, grossly intact sensation, 
and pain on forward bending, weakened movement, and some 
fatigability, without neurological deficits involving the 
sciatic nerve; muscle strength is normal, and there is no 
atrophy or muscle spasm; and treatment by bed rest has not 
been prescribed by a physician.

5.  From October 1998 to March 2005, the veteran's left 
(major) shoulder disorder was manifested by painful motion 
with limitation of motion of the arm to midway between the 
side of the body and shoulder level; limitation of motion of 
the arm to 25 degrees from the side of the body was not shown 
by the record.

6.  Since March 2005, the veteran's left (major) shoulder 
disorder with degenerative joint disease (DJD) has been 
manifested by somewhat more significant limitation of motion, 
generally more moderate than but periodically approximating 
severe, without ankylosis but with recurrent painful 
limitations of motion. 

7.  From May 1996 to June 2006, the competent and probative 
evidence demonstrated that the veteran's left ankle 
disability was manifested by relatively full range of motion, 
and subjective complaints of pain in the left ankle, but not 
by marked limitation of motion in the left ankle or by 
additional functional loss due to pain or other symptoms.

8.  Since June 2006, the veteran's left ankle disability has 
been manifested by somewhat more moderately severe 
limitations of motion without degenerative changes, and pain 
on movement, and he has started using a cane for stability.



CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service, 
and is not due to, the result of, or aggravated by service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 &West Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).

2.  Disability from residuals of abscess of the liver was not 
incurred in or aggravated by service, and is not due to, the 
result of, or aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
&West Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the lumbar spine are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5295 (2007).

4.  Entitlement to an evaluation in excess of 30 percent for 
residuals of left (major) shoulder rotator cuff injury with 
degenerative joint disease DJD from October 20, 1998, to 
March 29, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5201 (2007).

5.  The criteria for an evaluation in excess of 40 percent 
for residuals of left (major) shoulder rotator cuff injury 
with degenerative joint disease DJD since March 29, 2005, are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5201 (2007).

6.  The criteria for an evaluation in excess of 10 percent 
for a residuals of left ankle injury from May 31, 1996, to 
June 1, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2007).

7.  The criteria for an evaluation in excess of 20 percent 
for a residuals of left ankle injury since June 1, 2006, are 
not met  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity 

to participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

After the veteran filed his claims, initial VA development 
letters were sent, including VCAA notice, in 2001; VA, 
private medical records, and service treatment records (STRs) 
were obtained; and a comprehensive VA examination was 
undertaken.  The veteran filed timely notice of disagreement 
(NOD), and an SOC and SSOC were issued.  The veteran's 
Substantive Appeal, on VA Form 9, was filed.   

Throughout, the veteran was fully informed of actions being 
taken.  The Board, the Court, and then again the Board, have 
reviewed and commented on the evidence of record and what is 
required for supporting his claim in all contexts.  Evidence 
has been introduced into the file, and communications were 
provided with regard to the requirements for his claims.  In 
the aggregate, the Board finds that VA has satisfied the duty 
to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing

of his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
give VA to substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life; his responses confirm that he 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.  

Development has taken place in this case, and the 
circumstances of the various ratings have changed during the 
course of the present appeal.  In the aggregate, the veteran 
and his attorney have demonstrated actual knowledge of, and 
have acted upon, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that the appellant and his attorney had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim) and related notification requirements 
have been fulfilled as contemplated in Vasques-Flores, supra.  
Any presumption of error as to VCAA notice has been rebutted 
in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

With further regard to Vazquez-Flores v. Peake, supra, the 
Board finds that every effort has been made to inform the 
veteran as to what is required for increased compensation for 
the herein concerned disabilities, under whatever alternate 
diagnostic codes might be available; and he has affirmatively 
indicated by his actions and words that he fully comprehends 
what is required.  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection for Hepatitis C
and Residuals of Liver Abscess

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  


The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions,  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f).  The 
veteran in the present case is presumed to have been exposed 
to Agent Orange or other herbicide agent(s), because he 
served in the Republic of Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116(f).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must establish Vietnam service.  Second, the veteran 
must be diagnosed, within the appropriate time period, with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. at 162.  The veteran's 
diagnoses of hepatitis C and/or liver abscess are not 
included on the list of presumptive diseases enumerated by 
the Secretary pursuant to the statute.  38 C.F.R. §§ 3.307, 
3.309(e).  However, even where a claimed condition is not 
listed in the foregoing presumption provisions, a claimant is 
not precluded from establishing service connection for 
disability due to Agent Orange exposure with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).

In this, as in any other case, it remains the duty of the 
Board as the factfinder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however , a lay statement may be made which relays 
the visible symptoms of a disease or disability or the facts 
of observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The veteran has advanced two separate theories in support of 
his hepatitis and liver abscesses claims, e.g., that they 
developed as result of exposure to herbicides in Vietnam, or 
that the disorders developed secondary to his service-
connected diabetes mellitus.

The service treatment records (STRs) are negative for any 
complaints, treatment, or diagnosis referable to liver 
trouble, such as any hepatic abscess or hepatitis C.  

The veteran was accorded a VA orthopedic examination in April 
1969.  There was no reference to liver problems.  Similarly, 
VA outpatient records dated from August 1993 to August 1994, 
and VA examinations in 1995 and 1996, show no indication of 
liver problems.

Private medical records dated in April 1998 show that the 
veteran was hospitalized for a right hepatic abscess.  The 
etiology of the abscess was noted to be unknown.  He was 
discharged in May 1998.  He was hospitalized again in 
September 1998 for liver abscess.

VA outpatient treatment records dated from February 1999 to 
May 2000 include hepatitis C and liver abscess as active 
problems for the veteran.  In February 1999 the veteran 
complained of abdominal pain since his September 1998 
abscess.

VA outpatient treatment records since from March 2002 often 
annotate history of hepatitis C and liver abscesses.




On subsequent clinical evaluations, including specialized 
studies in June 2005, the veteran has been noted to have 
renal cysts which are said to have been present since 2001; 
cholelithiasis; and tiny nonobstructive nephroliths in the 
right kidney (with possible episodic biliary colic).  He 
consistently was noted to have a history of hepatitis C and 
liver abscesses but no recurrent symptoms or findings.  His 
numerous medications are monitored for secondary impact 
including of his liver and kidneys, but none is of record.

The Board has reviewed the aggregate evidence in this case, 
including the two large packets of additional clinical 
records, some of which are duplicates of earlier records in 
the file,  presented from VA facilities since the prior Board 
consideration.  

The veteran undoubtedly sincerely believes that his hepatitis 
C and liver abscesses may be due to Agent Orange exposure.  
These are not disabilities for which a presumption of service 
connection is available under the Agent Orange law, and there 
is no other medical evidence or opinion in the file to 
support this contention of any sort of association between 
service, including his presumed herbicide exposure, and his 
hepatitis C and liver abscesses.

In this case, there is no medical evidence showing the 
veteran was treated for hepatitis C and liver abscesses in 
service or within one year after he was separated from 
service.  In fact, the first evidence of hepatitis C and 
liver abscesses arose many years after service.  Even if 
either began some time before that, there is nothing to 
suggest that either began at such a remote time to have been 
coincident with his service, which concluded in 1968.  In any 
event, and as noted above, the veteran, as a lay person, is 
not competent to link his hepatitis C and liver abscesses to 
service, including exposure to Agent Orange.

In addition, there is no competent medical evidence as to the 
in-service etiology of his hepatitis C and liver abscesses, 
other than the veteran has testified that it may be a 
possibility.  However, at best, if even provided by a medical 
expert, which it is not, that evidence would constitute 
speculation, see Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) ("may or may not" language by a physician is too 
speculative to establish relationship to service); Beausoleil 
v. Brown, 8 Vet. App. 459 (1996) (a general and inconclusive 
statement about the possibility of a link is not sufficient).  
In this case, no medical professional has provided a medical 
opinion which would associate the veteran's hepatitis C 
and/or liver abscesses with military service or anything of 
service origin.

Moreover, the gap of several decades in the record militates 
against a finding that the veteran's hepatitis C and/or liver 
abscesses were incurred in service, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

There is, similarly, no clinical evidence or credible medical 
opinion to support a finding that the veteran's claimed 
hepatitis C and/or liver abscesses are in any way associated 
with any service-connected disability, including diabetes 
mellitus.  In this case, no medical professional has provided 
a medical opinion which would associate the veteran's 
hepatitis C and liver abscesses with any disability of 
service origin, and he himself is not qualified to render 
such a diagnosis on his own.

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the competent and 
probative evidence is against the grant of service connection 
for hepatitis C and/or liver abscesses or residuals, on any 
basis.  The evidence in this regard is not equivocal, and a 
reasonable doubt is not raised to be resolved in his favor.  

III.  Increased Evaluations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Traumatic arthritis of the lumbar spine

There have been changes in the rating criteria which pertain 
to disorders of the spine.  VA has issued revised regulations 
concerning the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  We also note that, for spine 
disorders which are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine. 

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is DC 5293, under which a noncompensable rating 
is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted if 
the limitation of motion is severe.

As noted above, effective from September 23, 2002, through 
September 25, 2003, VA issued revised regulations concerning 
the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-349 (Aug. 
22, 2002).  
Those new rating criteria provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate as 60 
percent disabling;  With incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months, rated as 40 percent 
disabling;  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, rate as 20 percent disabling;  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, rate as 10 percent disabling.


Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

Also, effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
DC 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%




Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The Court has emphasized that when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 ,and 
DeLuca, require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain. 


The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  DC 5003.

The STRs show that the veteran strained his back.  After 
service, at his VA orthopedic examination in April 1969, he 
reported diagnoses including a healed contusion of the lumbar 
spine.

VA outpatient treatment records dating from August 1993 to 
August 1994 show that the veteran was seen with complaints of 
low back pain.  He was accorded a VA spine examination in 
January 1995.  He walked slowly, but without an abnormal 
gait.  He was able to dress and undress without difficulty.  
There was no evidence of paraspinous spasm.  Pain was felt on 
all movements of the lumbosacral spine.  The diagnosis was 
degenerative joint disease of the lumbosacral spine, 
moderately disabling.

The veteran was accorded another VA spine examination in May 
1996.  He complained of low back pain.  The musculature of 
the back appeared normal.  There was limitation of the 
lumbosacral spine, forward flexion was to 80 degrees, 
backward extension was to 25 degrees, and left and right 
lateral flexion was to 30 degrees.  There was objective 
evidence of pain on motion.  The diagnosis was degenerative 
joint disease of the lumbosacral spine.

VA spine examination was again performed in February 1999.  
The veteran complained of pain, weakness, and stiffness.  
Pain was reportedly continuous.  Ranges of motion were as 
follows: forward flexion was to 70 degrees, extension was to 
15 degrees, right and left lateral flexion was to 15 degrees, 
right rotation was to 25 degrees, and left rotation was to 25 
degrees.  Objective evidence of pain was noted at 70 degrees, 
and there was muscle spasm upon the straight leg raising 
test.  The diagnosis was spurring of L4 of the lumbosacral 
spine, with limited range of motion.

VA outpatient treatment records dated in June 2001 indicate 
that he had sustained an injury to his lower back during that 
month.  He was provided pain medication.

Subsequent VA outpatient records show periodic complaints of 
a history of back pain but no increased or new symptoms.  On 
VA evaluation in June 2006, he denied having bowel or bladder 
problems due to his back.  There was no muscle spasm on 
examination, or atrophy or guarding.  He had moderate pain 
with some motions as cited to support such conclusion, and 
moderate tenderness without weakness. 
X-rays in 2006 showed minimal spondylosis deformans and 
osteopenia and changes generally consistent with his age.  
The overall pertinent diagnoses were chronic low back pain 
due to strain, and symptomatic early degenerative arthritis 
of the lumbar spine.

The veteran's service-connected low back disability is 
currently rated as 20 percent disabling under DCs 5010-5292.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation and severe limitation of motion 
warrants a 40 percent evaluation, under DC 5292.  As noted 
above, traumatic arthritis confirmed by X-ray studies may be 
rated based on pain with limitation of motion, under 
DCs 5010, 5003.

The Court of Appeals for Veterans Claims has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based upon 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 
(1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

With regard to the rating criteria pertaining to lumbosacral 
strain, there is no evidence of marked limitation of forward 
bending or anything more than limitation of his forward 
bending to 70 degrees which is no more than moderate at most.  
There is no evidence which shows a listing of the whole spine 
to the opposite side, or a positive Goldthwaite's sign; or 
abnormal mobility on forced motion or any other clinical 
findings required for a higher rating including to 40 percent 
under DC 5295.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (Board may only consider those factors included in the 
rating criteria provided by regulations for rating that 
disability).  It is not shown that other codes are equally 
applicable or that his findings would in any way more nearly 
approximate a rating in excess of 20 percent under any of 
them.  There is also no objective evidence that pain on use 
or during flare-ups results in more than moderate limitation 
of motion of the low back.

Under Diagnostic Code 5003-5010, arthritis is to be rated 
according to limitation of motion of the body part affected.  
In this case, the disability at issue is already rated based 
on DC 5292 for limitation of motion.  DC 5295 also 
specifically considers limitation of forward bending, and 
loss of lateral motion.  DC 5293, which does not expressly 
refer to limitation of motion, has been held to involve 
limitation of range of motion.  VAOPGCPREC 36-97 (Dec. 12, 
1997).  Since a separate rating must be based upon additional 
disability, to assign a separate rating for the veteran's low 
back disorder would violate the regulations prohibiting the 
pyramiding of various diagnoses of the same disability.  38 
C.F.R. § 4.14; see VAOGCPREC 23-97; see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (separate rating may be 
granted for a "distinct and separate" disability "when 
none of the symptomatology . . . is duplicative . . . or 
overlapping.").

With regard to the rating of the veteran's low back 
disability, the evidence is ample to render a judgment, and 
is not equivocal.  It does not raise a reasonable doubt to be 
resolved in favor of the veteran.

B.  Left (major) rotator cuff injury, left shoulder disorder
with degenerative joint disease

Under Diagnostic Code 5201, limitation of motion of the arm 
to 25 degrees from the side is rated as 40 percent disabling 
for the dominant (major) arm, and 30 percent for the other 
(minor) arm.  Arm limitation of motion to midway between side 
and shoulder level is rated as 30 percent disabling for the 
major arm and 20 percent for the minor arm.  Limitation of 
motion at shoulder level is rated as 20 percent disabling for 
either arm.  No other codes are equally applicable for 
shoulder impairment.

The STRs show that the veteran sustained a rotator cuff 
injury to the left shoulder.  He was accorded a VA orthopedic 
examination in April 1969.  During the course of the clinical 
evaluation, the examiner noted that the veteran is left-
handed.  The reported diagnoses included residuals of rotator 
cuff injury of the left shoulder.

The veteran underwent a VA joints examination in May 1996.  
He complained of left shoulder pain.  The examiner noted him 
to be left-handed.  There was no evidence of swelling or 
deformity of the left shoulder, and the left shoulder had 
full range of motion.  There was some discomfort in the left 
shoulder upon internal and external rotation.  The diagnoses 
included degenerative joint disease, left shoulder.  X-rays 
showed mild degenerative changes of the left shoulder.  

At another VA joints examination in February 1999, he 
complained of pain in the left shoulder and severe limitation 
of motion.  Pain was indicated in the left shoulder, with 
abduction and forward flexion greater than 125 degrees.  He 
was unable to raise his left arm over shoulder level, which 
caused difficulty in getting dressed.  The diagnosis was 
osteoarthritis of the left shoulder with pain and limited 
motion.

VA outpatient records show periodic complaints of left 
shoulder problems, including limitation of motion and pain.

On VA examination in March 2005, X-rays showed DJD of the 
left glenohumeral joint and anterior impingement syndrome 
with limited left shoulder motion.   He had complaints of 
constant pain on left shoulder motions with radiating pain 
from the left shoulder girdle to the left arm and elbow all 
the way to the wrist.  Pain was 6/8.  The pain was aggravated 
by cold weather but had no flare-ups as such.   He had 
fatigability and weakness and occasional paresthesia of the 
fingers of his left hand.  He had some relief with the use of 
a heating pad.  The use of a cane for his leg problems caused 
additional left arm difficulties so he had to shift hands.  
The range of motions were measured in detail and are of 
record.  A physician opined that there has been deterioration 
in his shoulder particularly during a flare-up when he had to 
use a sling.

The Board notes that the RO initially identified the 
veteran's service-connected left shoulder as his minor 
extremity in its ratings.  And, as noted in the 2003 Board 
decision, the record reflects that it is his major extremity, 
i.e., he is left-handed.  

For the period from October 20, 1998, to March 29, 2005, as 
noted in the earlier Board decision, the criteria for a 
rating of 30 percent for a left (major) shoulder disorder 
under DC 5201, pertaining to limitation of motion of the arm, 
were reasonably met.  This rating was assigned in the Board 
decision, and was not vacated by the Court.

However, a separate rating under other criteria was not 
appropriate for a variety of reasons, including that the 
rating criteria of DC 5003 were inapplicable since it directs 
the use of DC 5201, and evidence of record demonstrates both 
osteoarthritis and compensable limitation of motion of the 
shoulder joints.  See 38 C.F.R. § 4.71a, DC 5003.  He had no 
evidence of ankylosis of the scapulohumeral articulation or a 
fibrous union of the humerus, nonunion of the humerus, or 
loss of the head of the humerus.  Prior to March 2005, the 
findings were not equivocal, and a reasonable doubt was not 
raised as to his entitlement to an evaluation in excess of 30 
percent for his left shoulder disability.

Since the VA examination of March 29, 2005, the veteran has 
objectively demonstrated increased functional symptoms 
including pain and functional limitations and modest 
degenerative changes, all of which more nearly approximate 
the criteria for the 40 percent rating, as now assigned.  
These sometimes more than moderate symptoms were not 
demonstrated prior to the March 2005 examination, at which 
time medical opinion specifically rendered such a conclusion.  
Now his symptoms have progressed to the point at which, 
during a flare-up, his shoulder problems are fairly severe, 
for which the 40 percent assigned is an appropriate rating.  
However, this level of disability was not demonstrated at any 
extended time prior to the examination in March 2005.  
Moreover, there is no other code under which a higher rating 
might be available, as the current 40 percent is the maximum. 

C.  Residuals of left ankle injury

Disability of the ankle is rated under the criteria of 
Diagnostic Codes 5270 through 5274  The RO has evaluated the 
veteran's left ankle disability pursuant to DC 5271 (limited 
motion of the ankle), under which a 10 percent disability 
rating is assigned when there is moderate loss of motion.  A 
20 percent rating is warranted for marked limitation of the 
ankle, and that is the maximum evaluation under this code 
section.

The veteran's left ankle disability could also be evaluated 
under DC 5270 (for ankylosis of the ankle). A 20 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  A 30 percent disability rating 
is assigned when ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees.  
Ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
an abduction, adduction, inversion, or eversion deformity 
warrants a 40 percent evaluation.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight- 
bearing position, warrants a 20 percent rating.

Under the criteria of DC 5273, malunion of the os calcis or 
astragalus with moderate deformity warrants a 10 percent 
rating, and marked deformity warrants a 20 percent rating.

Under Diagnostic Code 5274, astragalectomy warrants a 20 
percent rating.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.

The service treatment records show that the veteran sprained 
his left ankle.  The ankle was not fractured.  As noted 
above, he was accorded a VA orthopedic examination in April 
1969. During the course of the clinical evaluation, the 
examiner diagnosed residuals of sprain of the left ankle, 
with no fracture found.

The veteran underwent a VA joints examination in May 1996.  
He complained of left ankle pain.  The left ankle showed full 
range of motion.  The diagnoses included no evidence of 
degenerative changes in the left ankle.

The veteran was accorded another VA joints examination in 
February 1999.  He said he experienced pain in the left ankle 
when he walked.  The pain was described as low grade, but 
continuous.  The left ankle was productive of a full range of 
motion with no pain.  

Outpatient records show periodic left ankle complaints 
relating to pain.  He was periodically evaluated for his left 
ankle complaints and on one occasion in 2005, was said to use 
a cane, which he alternated between hands.  He has said that 
he has occasionally reinjured the left ankle.

On VA examination in June 2006, the veteran said he had hurt 
his left ankle in service and it had gotten progressively 
worse since then.  He took Ibuprofen for pain of the ankle 
and his back.  He did not use assistive aids in walking, 
there was no constitutional symptoms or incapacitating 
episodes from arthritis or functional limitations on standing 
or walking.  He had an antalgic gait but there was no 
evidence of abnormal weight bearing.  He had active motion on 
dorsiflexion to 0 degrees; plantar flexion of 0-30 degrees; 
and conclusions were reached that he had tenderness and 
painful motion of the left ankle.  Ankle alignment was 
normal.  X-rays showed insertional enthesophytes, and 
vascular calcifications but no significant degenerative 
changes or other abnormalities.

In summary, a review of the medical evidence prior to 2006 
does not demonstrate that the veteran's service-connected 
left ankle is productive of moderate limitation of motion.  
See 38 C.F.R. §§ 4.71, 4.71a, Plate II and DC 5271.  In fact, 
virtually full range of motion of the left ankle was 
demonstrated for much of that time and there was no swelling 
or deformity present.  The veteran walked with a limp but 
without any ambulation aid.

In light of his full range of left ankle motion on orthopedic 
examination in February 1999, it is not shown that the 
veteran experienced any significant functional loss due to 
pain such as to warrant a rating in excess of 10 percent.  
Even if limiting pain were factored into the diagnostic codes 
for evaluating ankle disability (DCs 5270, 5273, 5274), 
compensable evaluations would not result under these codes 
because is no evidence of ankylosis, malunion, or 
astragalectomy.

The precedent decision in DeLuca contemplates a scenario in 
which functional loss due to pain on flare-up, instability, 
weakened movement, excess fatigability, or incoordination is 
to be expressed, if feasible, in terms of additional loss of 
range of motion. As emphasized herein, a full range of left 
ankle motion reflects a disability picture in which any 
additional loss of range of motion that could be attributable 
to the DeLuca factors would be inadequate to show moderate 
limitation of motion under DC 5271 or under DCs 5270 and 
5273-5274.

Accordingly, the Board is of the opinion that the 10 percent 
evaluation, under DC 5271 which was assigned from May 31, 
1996, to June 2006 accurately reflects the actual degree of 
functional impairment demonstrated in this case under the 
ordinary conditions of life.  38 C.F.R. §§ 4.10, 4.40.  It 
follows that a basis for a rating in excess of 10 percent for 
service-connected left ankle disability is not warranted for 
that period.

Since June 2006, the evidence has shown, as reflected in the 
grant of a 20 percent rating, that the veteran's left ankle 
disability has somewhat modestly but certainly not 
significantly deteriorated with regard to pain on certain 
motions although he does not have evidence of degenerative 
changes on X-rays.  He periodically re-injures the left ankle 
and is treated at such times for his symptoms, all of which 
are historically documented and entered into the record.  
However, his problems have seemingly been more acute than 
chronic, and tend to focus on the aggregate orthopedic issues 
rather than the left ankle alone, e.g., he used a cane for 
stability, according to the March 2005 VA report, alternating 
hands, but he does not exhibit sustained subluxation, or 
limitations on standing or walking.  There are no osseous 
changes to approximate ankylosis or other serious findings.

In summary, the 20 percent now assigned is a generous 
reflection of the veteran's current left ankle impairment, 
and the Board concurs that there is ample and reasonable 
basis for assigning that rating since 2006 based on the 
resolution of reasonable doubt in his favor.  As for any 
rating higher than that, before or since 2006, the evidence 
is not equivocal and a reasonable doubt is not raised.


ORDER

Service connection for hepatitis C is denied.

Service connection for residuals of liver abscess is denied.

[Continued on Next Page]


An evaluation in excess of 20 percent for traumatic arthritis 
of the lumbar spine is denied.

An evaluation in excess of 30 percent for residuals of left 
(major) shoulder rotator cuff injury with degenerative joint 
disease (DJD) from October 20, 1998, and in excess of 40 
percent from March 29, 2005, is denied.

An evaluation in excess of 10 percent for a residuals of left 
ankle injury from May 31, 1996, and in excess of 20 percent 
since June 1, 2006, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


